Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitriy Vinarov on March 5, 2022.

The following amendments are made to the set of claims filed January 6, 2022.  The claims are amended as follows:

Claims 1-24, 29, and 31 are canceled.

25.	(Currently Amended)		A sock for preventing fungus transfer to a user, the sock comprising a sheath having a first end and a second end, wherein the sheath defines a cavity in a wearable position, wherein the sheath has an opening at the first end and the second end of the sheath is closed such that the sheath is configured to cover the toes of the user in the wearable position, and wherein the sheath comprises a first layer positioned on an exterior surface of the sheath and a second layer positioned on an interior surface of the sheath,

		wherein the antifungal barrier is configured to cover upper and lower portions of the toes of the user;
wherein the sheath comprises a first material;
wherein the antifungal barrier comprises a second material that is different than the first material;
wherein the antifungal barrier is removably coupled to the first material;
wherein the antifungal barrier is waterproof; and 
wherein the antifungal barrier further provides shock absorption while the sock is in use, thereby providing wound, calluses, and/or neuroma prevention over bony prominences of the foot to help prevent medical conditions including blisters, calluses, bunions, hammer toes, mallet toes, fat pad atrophy over the metatarsal heads in the ball of the foot, and/or wounds.

26.	(Currently Amended)		The sock of claim 25, wherein the first layer and the second layer of the sheath both comprise the same material, and wherein the antifungal barrier comprises [[a]]the second material that is different than the material of the first and second layers of the sheath.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s claim amendments filed January 6, 2022 have overcome the prior art of record.
Claims 25-28, 30, and 32-36 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732